FILED
                              NOT FOR PUBLICATION                           MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MARIA LEONOR JUAN; MARIO                           No. 09-70278
OCAMPO JUAN,
                                                   Agency Nos. A095-299-346
               Petitioners,                                    A095-299-345

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Maria Leonor Juan and Mario Ocampo Juan, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny in part

and dismiss in part the petition for review.

      The BIA acted within its discretion in denying petitioners’ motion to reopen

as untimely because it was filed more than 90 days after the BIA’s final removal

order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish that they were

entitled to equitable tolling of the filing deadline, see Iturribarria, 321 F.3d at 897

(deadline for filing a motion to reopen can be equitably tolled when a petitioner is

prevented from filing because of deception, fraud, or error).

      We lack jurisdiction to review the BIA’s July 26, 2006, order dismissing

petitioners’ appeal from an immigration judge’s decision because this petition for

review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     09-70278